 



Exhibit 10.1

EXECUTION COPY

SEVENTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

     This SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is entered into as of this 2nd day of March, 2005 among
WILSONS LEATHER HOLDINGS INC., a Minnesota corporation (“Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Lender, Term Lender,
Swing Line Lender and as Agent (“Agent”), the Credit Parties signatory hereto
and the Lenders signatory hereto. Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement (as hereinafter defined).

RECITALS

     WHEREAS, Borrower, certain Credit Parties, Agent and Lenders have entered
into that certain Fourth Amended and Restated Credit Agreement dated as of
April 23, 2002 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, Borrower, the Credit Parties signatories to the Credit Agreement,
the Lenders and Agent wish to amend certain provisions of the Credit Agreement,
as more fully set forth herein.

     NOW THEREFORE, in consideration of the mutual covenants herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1 Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the parties hereto hereby
agree to amend the Credit Agreement as follows:

     (a) The second sentence of clause (iv) of Section 1.1(a) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

     “Furthermore, notwithstanding any provision to contrary set forth herein,
in no event and at no time shall the sum of the aggregate outstanding Revolving
Loan plus the Swing Line Loan plus the outstanding principal balance of the Term
Loan B exceed the sum of (i) ninety two and one-half percent (92.5%) of the
Inventory GOB Value, (ii) ninety two and one-half percent (92.5%) of the Trade
L/C Inventory GOB Value and (iii) eighty five percent (85%) of the book value of
Eligible Accounts (the “GOB Loans Cap”).”

     (b) Section 1.3(c) of the Credit Agreement is hereby amended by adding the
following new sentence at the end thereof:

1



--------------------------------------------------------------------------------



 



     “In addition, on or prior to February 28, 2006 Borrower may, with two
prepayments (the first of which prepayments shall be in an amount of at least
$5,000,000 and the second of which prepayments shall be in an amount not to
exceed $5,000,000), partially prepay Term Loan B in a principal amount not to
exceed $10,000,000 in the aggregate for all such prepayments, as long as
Borrower shall have delivered to Agent (i) at least ten (10) days prior to each
such prepayment projections, in form and substance reasonably satisfactory to
Agent and taking into account such prepayment, which demonstrate that the sum of
(1) the amount of unrestricted cash owned and held by Borrower plus (2) the
Borrowing Availability shall be at least $15,000,000 at all times during the
12-month period commencing on the date of such proposed prepayment and (ii) at
the time of each such prepayment, an officer’s certificate certifying that no
Default or Event of Default exists at the time of such prepayment (or would
occur as a result thereof).”

     (c) Section 1.6 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

     “1.6 Applicable Margins. The Applicable Swing Line Margin, Applicable Index
Margin, Applicable LIBOR Margin and Applicable L/C Margin will be 1.50%, 0.25%,
1.50% and 1.50% per annum, respectively.

     The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Ultimate Parent’s and its Subsidiaries’
consolidated financial performance, commencing with the first day of the first
calendar month that occurs more than one (1) day after delivery of Ultimate
Parent’s quarterly Financial Statements to Agent and Lenders for the Fiscal
Quarter ending on or about the last day of October, 2005 pursuant to Schedule G
hereof. All adjustments in the Applicable Margins thereafter shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least one (1) day after the date of delivery to Agent and Lenders of the
Ultimate Parent’s quarterly Financial Statements pursuant to Schedule G hereof
evidencing the need for an adjustment. Adjustments in Applicable Margins will be
determined by reference to the following grids:

          If EBITDA of Ultimate Parent, for the then most   Level of   recently
completed four Fiscal Quarter period, is:   Applicable Margins:  
³ 25,000,000
  Level I
³ 19,000,000, but < 25,000,000
  Level II
< 19,000,000
  Level III

                              Level I   Level II   Level III
Applicable Swing Line Margin
    1.25 %     1.50 %     1.75 %
Applicable Index Margin
    0.00 %     0.25 %     0.50 %

2



--------------------------------------------------------------------------------



 



                              Level I   Level II   Level III
Applicable LIBOR Margin
    1.25 %     1.50 %     1.75 %
Applicable L/C Margin
    1.25 %     1.50 %     1.75 %

     Concurrently with the delivery of those Financial Statements, Borrower
shall deliver to Agent and Lenders a certificate, signed by its chief financial
officer, setting forth in reasonable detail the basis for the continuance of, or
any change in, the Applicable Margins. Failure to timely deliver such Financial
Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If any Default or an Event of Default has occurred and
is continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day of the first
calendar month following the date on which all Defaults or Events of Default are
waived or cured.”

     (d) Section 1.9(b) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

     ”(b) As additional compensation for the Lenders having Revolving Loan
Commitments, Borrower agrees to pay to Agent, for the ratable benefit of such
Lenders, in arrears, on the first Business Day of each month prior to the
Commitment Termination Date and on the Commitment Termination Date, a fee for
Borrower’s non-use of funds (the “Non-Use Fee”) in an amount equal to 0.25% per
annum (calculated on the basis of a 360 day year for actual days elapsed) of the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
Revolving Loan and the Swing Line Loan outstanding during the period for which
the Non-Use Fee is due.”

     (e) Clause (c) of Schedule I to the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

     ”(c) Minimum EBITDA. If at any time during any Fiscal Month the sum of
(i) the amount of unrestricted cash owned and held by Borrower at such time plus
(ii) the Borrowing Availability at such time, is less than $15,000,000, Ultimate
Parent shall have EBITDA for the twelve month period ending on the last day of
such Fiscal Month, of not less than the amount set forth opposite such Fiscal
Month below:

          Month     EBITDA  
February 2005
    $21,724,000  
March 2005
    $21,737,000  
April 2005
    $20,705,000  
May 2005
    $19,694,000  

3



--------------------------------------------------------------------------------



 



          Month     EBITDA  
June 2005
  $19,574,000  
July 2005
  $18,859,000  
August 2005
  $18,852,000  
September 2005
  $18,464,000  
October 2005
  $17,893,000  
November 2005
  $18,173,000  
December 2005
  $17,652,000  
January 2006
  $19,054,000   Each Fiscal Month from and including February 2006 and through
and including January 2007     an amount equal to the EBITDA of Ultimate Parent
for the Fiscal Year ending in January, 2006 Each Fiscal Month from and including
February 2007 and through and including January 2008     an amount equal to the
EBITDA of Ultimate Parent for the Fiscal Year ending in January, 2007
February 2008 and each Fiscal Month thereafter     an amount equal to the EBITDA
of Ultimate Parent for the Fiscal Year ending in January, 2008"

Section 2 Representations and Warranties. Borrower and the Credit Parties who
are party hereto represent and warrant that:

     (a) the execution, delivery and performance by Borrower and such Credit
Parties of this Amendment have been duly authorized by all necessary corporate
action and this Amendment is a legal, valid and binding obligation of Borrower
and such Credit Parties enforceable against Borrower and such Credit Parties in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);

     (b) each of the representations and warranties contained in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date;

     (c) neither the execution, delivery and performance of this Amendment nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrower’s or
Credit Parties’ certificate or articles of incorporation or bylaws, (ii) any law
or regulation, or any order or decree of any court or government instrumentality
or (iii) indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Borrower, the Credit Parties or any of their Subsidiaries is
a party or by

4



--------------------------------------------------------------------------------



 



which Borrower, the Credit Parties or any of their Subsidiaries or any of their
property is bound, except in any such case to the extent such conflict or breach
has been waived by a written waiver document a copy of which has been delivered
to Agent on or before the date hereof; and

     (d) no Default or Event of Default will exist or result after giving effect
hereto.

Section 3 Conditions to Effectiveness. This Amendment will be effective only
upon execution and delivery of this Amendment by Borrower, the Credit Parties
that are listed on the signature pages hereto, the Agent and each Lender.

Section 4 Reference to and Effect Upon the Credit Agreement.

     (a) Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of similar import shall mean and refer to the Credit Agreement as amended
hereby.

Section 5 Waiver and Release.

     In consideration of the foregoing, each of Borrower and each Credit Party
hereby waives, releases and covenants not to sue Agent or any Lender with
respect to, any and all claims it may have against Agent or any Lender, whether
known or unknown, arising in tort, by contract or otherwise prior to the date
hereof relating to one or more Loan Documents.

Section 6 Costs and Expenses.

     As provided in Section 11.3 of the Credit Agreement, Borrower agrees to
reimburse Agent for all fees, costs and expenses, including the fees, costs and
expenses of counsel or other advisors for advice, assistance, or other
representation in connection with this Amendment.

Section 7 Governing Law.

     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

Section 8 Headings.

     Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.

Section 9 Counterparts.

5



--------------------------------------------------------------------------------



 



     This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all such counterparts shall
constitute one and the same instrument.

Section 10 Confidentiality.

     The matters set forth herein are subject to Section 11.18 of the Credit
Agreement, which is incorporated herein by reference.

[signature pages follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            BORROWER:


WILSONS LEATHER HOLDINGS INC.
      By:    /s/ Stacy Kruse     Title:    Vice President Finance, Treasurer    

          Revolving Loan Commitment:
$41,666,667 (including $10,000,000
Swing Line Commitment)   GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Lender and Swing Line Lender   Term Loan B Commitment:   By:  
 /s/ Kristina M. Miller   $25,000,000   Title:    Duly Authorized Signatory    
    Revolving Loan Commitment:
$20,833,333   LASALLE RETAIL FINANCE, a division of LaSalle Business Credit, as
agent for Standard Federal Bank National Association, as Lender     By:  
 /s/ Matthew Potter     Title:    Assistant Vice President     Revolving Loan
Commitment:
$31,250,000   THE CIT GROUP/BUSINESS CREDIT, INC.,
as Lender and Documentation Agent     By:    /s/ Deborah Rogut     Title:  
 Vice President     Revolving Loan Commitment:
$31,250,000   WELLS FARGO RETAIL FINANCE II, LLC,
as Lender and Syndication Agent     By:    /s/ Eileen Quinn     Title:    Senior
Vice President  

[Signature Page to Seventh Amendment]

7



--------------------------------------------------------------------------------



 



     The undersigned are executing this Amendment in their capacity as Credit
Parties:

Wilsons The Leather Experts Inc.

            By:    /s/ Stacy Kruse     Title:    Vice President Finance,
Treasurer     Wilsons Center, Inc.   By:    /s/ Stacy Kruse     Title:    Vice
President Finance, Treasurer     Rosedale Wilsons, Inc.   By:    /s/ Stacy Kruse
    Title:    Vice President Finance, Treasurer     River Hills Wilsons, Inc.  
By:    /s/ Stacy Kruse     Title:    Vice President Finance, Treasurer    
Bermans The Leather Experts Inc.   By:    /s/ Stacy Kruse     Title:    Vice
President Finance, Treasurer  

[Signature Page to Seventh Amendment]

8